ORDER
PER CURIAM.
Ron E. Taylor (Employee) appeals the judgment of the Labor and Industrial Relations Commission denying his claim for permanent and total disability benefits from Taylor Brothers Home Builders (Employer) and awarding him only compensation for permanent and partial disability benefits. We review the decision of the Labor and Industrial Relations Commission to determine whether the findings are authorized by the law and supported by competent and substantial evidence on the whole record, consid*888ering the evidence in the light most favorable to the decision. Sitzes v. Sitzes Repair Service & Towing, 898 S.W.2d 95, 97 (Mo.App.1994); Section 287.490, RSMo 1994.
We have reviewed the record on appeal and the briefs of the parties and find the decision was supported by competent and substantial evidence and no error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).